DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show details and structure of the system as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (US 20100152975, hereinafter Nakagawa) in view of Lee (US 20100052380, hereinafter Lee).
Regarding claim 1, Nakagawa teaches an occupant classification system comprising:
a capacitive sensor configured to measure capacitance (See at least Nakagawa: Fig. 1, element 12),
wherein the capacitive sensor is at least partially arranged between a seat frame and at least one of a seat cover and a seat cushion of a seat (See at least Nakagawa: Fig. 2);
…
wherein the sensor is at least partially arranged between a vehicle structure and a component of the seat (See at least Nakagawa: Para. 0014, 0066); and
a controller configured to generate an occupant classification based on the measured capacitance and the at least one of the measured weight and the measured pressure on the seat (See at least Nakagawa: Fig. 1, elements of ECUs; Fig. 6; Abstract; Para. 0058).
Yet, Nakagawa does not explicitly teach:
a sensor configured to measure at least one of weight and pressure on the seat,…
However, in the same field of endeavor, Lee teaches:
a sensor configured to measure at least one of weight and pressure on the seat (See at least Lee: Para. 0007).
It would have been obvious to one of ordinary skill in the art to include in an occupant classification system of Nakagawa with weight or pressure sensor as taught by Lee since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will sense the presence of occupants or objects.

claim 9, Nakagawa in combination with Lee teaches the occupant classification system of claim 1. Nakagawa further teaches:
wherein the controller is further configured to alter at least one operating parameter of a vehicle system in response to the occupant classification (See at least Nakagawa: Fig. 6).

Regarding claim 10, Nakagawa in combination with Lee teaches the occupant classification system of claim 9. Nakagawa further teaches:
wherein the vehicle system includes an airbag system and the at least one operating parameter of the airbag system includes enabling or disabling airbag operation (See at least Nakagawa: Fig. 6).

Regarding claim 11, Nakagawa in combination with Lee teaches the occupant classification system of claim 9. Nakagawa further teaches:
wherein the vehicle system includes a seat belt sensing system and the at least one operating parameter of the seat belt sensing system includes enabling or disabling seat belt sensing (See at least Nakagawa: Para. 0085).

Claims 2, 4-8 and 12-17are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa in view of Lee as applied to claim 1 above, and further in view of Wanami (US 20060219460, hereinafter Wanami).
Regarding claim 2, Nakagawa in combination with Lee teaches the occupant classification system of claim 1. 
Yet, Nakagawa in combination with Lee does not explicitly teach:
wherein the controller is configured to detect absence of an occupant directly on a vehicle seating surface when the measured capacitance is less than a predetermined capacitance.

wherein the controller is configured to detect absence of an occupant directly on a vehicle seating surface when the measured capacitance is less than a predetermined capacitance (See at least Wanami: Para. 0011, 0014).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the occupant classification system of Nakagawa in combination with Lee, to incorporate detect absence of an occupant, as taught by Wanami, for the benefit of decreasing detection error (see at least Wanami: Para. 0008).

Regarding claim 4, Nakagawa in combination with Lee teaches the occupant classification system of claim 1. 
Yet, Nakagawa in combination with Lee does not explicitly teach:
wherein the controller is configured to detect presence of an occupant directly on a vehicle seating surface when the measured capacitance is greater than a predetermined capacitance.
However, in the same field of endeavor, Wanami teaches:
wherein the controller is configured to detect presence of an occupant directly on a vehicle seating surface when the measured capacitance is greater than a predetermined capacitance (See at least Wanami: Para. 0014).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the occupant classification system of Nakagawa in combination with Lee, to incorporate detect presence of an occupant, as taught by Wanami, for the benefit of decreasing detection error (see at least Wanami: Para. 0008).

claim 5, Nakagawa in combination with Lee and Wanami teaches the occupant classification system of claim 4. 
Yet, Nakagawa does not explicitly teach:
wherein the controller is configured to, in response to the detected presence of the occupant directly on the vehicle seating surface: 
compare the at least one of the measured pressure and the measured weight on the seat to one or more predetermined pressure thresholds or one or more predetermined weight thresholds, respectively; and 
generate the occupant classification by differentiating between i) a capacitive object or small occupant, ii) a small occupant, and iii) a large occupant, larger than the small occupant, on the vehicle seating surface based on the comparison.
However, in the same field of endeavor, Wanami teaches:
wherein the controller is configured to, in response to the detected presence of the occupant directly on the vehicle seating surface (See at least Wanami: Para. 0014).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the occupant classification system of Nakagawa, to incorporate detect presence of an occupant, as taught by Wanami, for the benefit of decreasing detection error (see at least Wanami: Para. 0008).
Yet, Nakagawa in combination with Wanami does not explicitly teach:
compare the at least one of the measured pressure and the measured weight on the seat to one or more predetermined pressure thresholds or one or more predetermined weight thresholds, respectively; and 

However, in the same field of endeavor, Lee teaches:
compare the at least one of the measured pressure and the measured weight on the seat to one or more predetermined pressure thresholds or one or more predetermined weight thresholds, respectively (See at least Lee: Para. 0007); and 
generate the occupant classification by differentiating between i) a capacitive object or small occupant, ii) a small occupant, and iii) a large occupant, larger than the small occupant, on the vehicle seating surface based on the comparison (See at least Lee: Para. 0007).
It would have been obvious to one of ordinary skill in the art to include in an occupant classification system of Nakagawa in combination with Wanami with weight or pressure sensor as taught by Lee since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will sense the weight of occupants or objects.

Regarding claim 6, Nakagawa in combination with Lee and Wanami teaches the occupant classification system of claim 5. Nakagawa further teaches:
wherein the controller is configured to, in response to the detected presence of the occupant directly on the vehicle seating surface, select a non-adult classification as the occupant classification if the at least one of the measured pressure and the measured weight is less than a first predetermined (See at least Nakagawa: Fig. 6).

Regarding claim 7, Nakagawa in combination with Lee and Wanami teaches the occupant classification system of claim 5. Nakagawa further teaches:
wherein the controller is configured to, in response to the detected presence of the occupant directly on the vehicle seating surface, select a non-adult classification as the occupant classification if the at least one of the measured pressure and the measured weight is greater than the first predetermined pressure threshold and less than a second predetermined pressure threshold or greater than the first predetermined weight threshold and less than a second predetermined weight threshold, respectively (See at least Nakagawa: Fig. 6).

Regarding claim 8, Nakagawa in combination with Lee and Wanami teaches the occupant classification system of claim 7. Nakagawa further teaches:
wherein the controller is configured to, in response to the detected presence of the occupant directly on the vehicle seating surface, select an adult classification as the occupant classification if the at least one of the measured pressure and the measured weight is greater than the first predetermined pressure threshold and the second predetermined pressure threshold or greater than the first predetermined weight threshold and the second predetermined weight threshold, respectively (See at least Nakagawa: Fig. 6).

Regarding claim 12, Nakagawa in combination with Lee and Wanami teaches the occupant classification system of claim 2. Nakagawa further teaches:
(See at least Nakagawa: Para. 0085).

Regarding claim 13, Nakagawa in combination with Lee and Wanami teaches the occupant classification system of claim 2. Nakagawa further teaches:
wherein the controller is further configured to disable an airbag system when the measured capacitance is less than the predetermined capacitance (See at least Nakagawa: Fig. 6).

Regarding claim 14, Nakagawa in combination with Lee and Wanami teaches the occupant classification system of claim 2. Nakagawa further teaches:
wherein the controller is further configured to communicate with a seat belt sensing system and to not assess restraint usage when the measured capacitance is less than the predetermined capacitance and the at least one of the measured pressure and the measured weight is less than a predetermined pressure threshold or a predetermined pressure threshold, respectively (See at least Nakagawa: Fig. 6).

Regarding claim 15, Nakagawa in combination with Lee and Wanami teaches the occupant classification system of claim 8. Nakagawa further teaches:
wherein the controller is further configured to enable an airbag system in response to the adult classification (See at least Nakagawa: Fig. 6).

claim 16, Nakagawa in combination with Lee and Wanami teaches the occupant classification system of claim 8. Nakagawa further teaches:
wherein the controller is configured to communicate with a seat belt sensing system and to assess restraint usage in response to the adult classification (See at least Nakagawa: Para. 0085).

Regarding claim 17, Nakagawa in combination with Lee and Wanami teaches the occupant classification system of claim 7. Nakagawa further teaches:
wherein the controller is further configured to at least one of: enable or disable an airbag system; and communicate with a seat belt sensing system to assess restraint usage in response to the non-adult classification (See at least Nakagawa: Fig. 6; Para. 0085).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa in view of Lee and Wanami as applied to claim 2 above, and further in view of Dolan et al. (US 20130073148, hereinafter Dolan).
Regarding claim 3, Nakagawa in combination with Lee and Wanami teaches the occupant classification system of claim 2. 
Yet, Nakagawa in combination with Lee and Wanami does not explicitly teach:
wherein the controller is configured to, in response to the detected absence of the occupant directly on the vehicle seating surface: 
compare the at least one of the measured pressure and the measured weight on the seat to at least one of a predetermined pressure and a predetermined weight, respectively; and 
generate the occupant classification differentiating between an empty condition/light object and a large object/child restraint seat located on the seat based on the comparison.

wherein the controller is configured to, in response to the detected absence of the occupant directly on the vehicle seating surface (See at least Dolan: Para. 0016): 
compare the at least one of the measured pressure and the measured weight on the seat to at least one of a predetermined pressure and a predetermined weight, respectively (See at least Dolan: Para. 0016); and 
generate the occupant classification differentiating between an empty condition/light object and a large object/child restraint seat located on the seat based on the comparison (See at least Dolan: Para. 0016).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the occupant classification system of Nakagawa in combination with Lee and Wanami, to incorporate differentiating between light object and a large object, as taught by Dolan, for the benefit of optimizing an airbag suppression threshold for an airbag suppression system in a vehicle (see at least Dolan: Para. 0004).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa in view of Lee as applied to claim 1 above, and further in view of Breed et al. (US 6784379, hereinafter Breed).
Regarding claim 18, Nakagawa in combination with Lee teaches the occupant classification system of claim 1. Nakagawa further teaches:
wherein: the capacitance sensor includes: a conductive material; and a capacitance measuring circuit connected to the conductive material and configured to generate the measured capacitance(See at least Nakagawa: Fig. 16a, 16b); and…
Yet, Nakagawa in combination with Lee does not explicitly teach:

However, in the same field of endeavor, Breed teaches:
…the sensor includes at least one of: a bladder enclosing a fluid and a pressure sensor configured to sense a pressure of the fluid in the bladder; and a load cell (See at least Breed: Fig. 12).
	As measuring pressure or weight is a common activity for determining presence of object,  it would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the claimed invention, to have sensor of Breed and incorporate it into the occupant classification system of Nakagawa in combination with Lee since there are a finite number of identified, predictable potential solutions (i.e. using different type of weight or pressure sensors) to the recognized need (measuring weight or pressure) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (determining presence of object).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa in view of Lee as applied to claim 1 above, and further in view of Nagasawa (US 20150091280, hereinafter Nagasawa).
Regarding claim 19, Nakagawa in combination with Lee teaches the occupant classification system of claim 1. 
Yet, Nakagawa in combination with Lee does not explicitly teach:
wherein the controller is configured to initiate occupant classification in response to at least one of an ignition changing state from OFF to ON; a vehicle door changing state; a drive state of the vehicle changing; a seat belt buckle status changing state; the occupant classification system detecting a change 
However, in the same field of endeavor, Nagasawa teaches:
wherein the controller is configured to initiate occupant classification in response to at least one of an ignition changing state from OFF to ON; a vehicle door changing state; a drive state of the vehicle changing; a seat belt buckle status changing state; the occupant classification system detecting a change in the at least one of the measured capacitance, the measured weight and the measured pressure; and an autonomous ride state changing (See at least Nagasawa: Para. 0073).
	As initiating certain process indicated by certain activity or state is a common activity for starting operation,  it would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the claimed invention, to have initiate occupant classification of Nagasawa and incorporate it into the occupant classification system of Nakagawa in combination with Lee since there are a finite number of identified, predictable potential solutions (i.e. initiating classification when one of the vehicle states change) to the recognized need (initiating certain process) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (starting operation).

Regarding claim 20, Nakagawa in combination with Lee teaches the occupant classification system of claim 1. 
Yet, Nakagawa in combination with Lee does not explicitly teach:
wherein the controller is configured to terminate occupant classification in response to at least one of: 

However, in the same field of endeavor, Nagasawa teaches:
wherein the controller is configured to terminate occupant classification in response to at least one of: 
an ignition changing state from ON to OFF; a predetermined amount of time has passed after an occupant classification was performed; the vehicle is taken out of a drive state; a door is opened; and a stop ride signal is generated (See at least Nagasawa: Fig. 7, Para. 0078).
	As terminating certain process indicated by certain activity or state is a common activity for ending operation,  it would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the claimed invention, to have initiate occupant classification of Nagasawa and incorporate it into the occupant classification system of Nakagawa in combination with Lee since there are a finite number of identified, predictable potential solutions (i.e. terminating classification when one of the vehicle states change) to the recognized need (terminating certain process) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (ending operation).

Examiner’s notes: it would be helpful for further prosecution if claim 3 could be written in certain way for being more specific and integrated about in response to the detected inanimate objects (absence of occupant/human) by capacitive sensor and differentiating the objects by weight or pressure to determine the usage of seatbelt (claim 12) if the weight or pressure of the objects is greater than a threshold.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUFENG ZHANG whose telephone number is (469)295-9231.  The examiner can normally be reached on Monday to Friday 8am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YUFENG ZHANG
Examiner
Art Unit 3663B



/Y.Z./               Examiner, Art Unit 3663                   
/TYLER J LEE/               Primary Examiner, Art Unit 3663